DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/790,099 filed on 02/13/2020. Claims 1-17 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "An unmanned aerial vehicle gesture recognition device comprising:
a navigation sensor on an unmanned aerial vehicle, the navigation sensor including an inertial measurement unit that generates vehicle navigation data as the unmanned aerial vehicle is in flight and the unmanned aerial vehicle includes a payload;
a navigation maneuver identification system configured to:
receive the vehicle navigation data from the inertial measurement unit;
select a data subset of the vehicle navigation data;
identify a vehicle gesture pattern associated with the data subset, wherein the vehicle gesture pattern occurs as the unmanned aerial vehicle is in flight, and the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, where the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time; and
generate a signal that is used to trigger a payload event of the payload when the vehicle gesture pattern is identified."
This language is vague and indefinite for at least the following reasons:
Intended Use: The language "generate a signal that is used to trigger a payload event of the payload when the vehicle gesture pattern is identified" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the signal, navigation maneuver identification system, or device (i.e. "trigger a payload event of the payload when the vehicle gesture pattern is identified") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An unmanned aerial vehicle gesture recognition device comprising:
a navigation sensor on an unmanned aerial vehicle, the navigation sensor including an inertial measurement unit that generates vehicle navigation data as the unmanned aerial vehicle is in flight and the unmanned aerial vehicle includes a payload;
a navigation maneuver identification system configured to:
receive the vehicle navigation data from the inertial measurement unit;
select a data subset of the vehicle navigation data;
identify a vehicle gesture pattern associated with the data subset, wherein the vehicle gesture pattern occurs as the unmanned aerial vehicle is in flight, and the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, where the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time; and
generate a signal [that is intended to be used to trigger a payload event of the payload when the vehicle gesture pattern is identified]."
Claims 2-6 are further rejected as depending on this claim.

Claim 4 recites: "The unmanned aerial vehicle gesture recognition device of claim 2, wherein the image capture parameter comprises an image capture interval, an image capture overlap percentage, an image capture exposure, or an image capture focal point."
This language is rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The terms "an image capture interval," "an image capture overlap percentage," "an image capture exposure," and "an image capture focal point" as employed in the claims are vague and indefinite as the nature and scope of these terms are not clearly articulated or defined. For example, it is unclear what constitutes an image capture interval (i.e. it is unclear what nature of elements (and what specific elements) define the boundaries of the interval; e.g. an interval of time between (unidentified) steps of capturing images, a geographic interval between (unidentified) positions, a theoretical value describing distance/disparity between (unidentified) data/images). Likewise, it is unclear what constitutes an image capture overlap percentage (i.e. it is unclear what is being compared or overlapping, and what constitutes "overlapping"). Similarly, it is unclear what constitutes an image capture exposure (e.g. a condition/state/measurement of subjection to an (undefined) effect/influence, condition/state/measurement of disclosure, measurement of time, shutter speed, light). Likewise, it is unclear what constitutes an image capture focal point (e.g. a geographic location/position, a measurement of distance, a location/position/area within an image).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The unmanned aerial vehicle gesture recognition device of claim 2, wherein the image capture parameter comprises an image capture value 

Claim 7 recites: "A method of controlling operation of a payload on an unmanned aerial vehicle comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle;
using the navigation maneuver identification system to analyze the vehicle navigation data to identify a vehicle gesture pattern that is executed by the unmanned aerial vehicle, the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, and the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time; and
when the navigation maneuver identification system identifies the vehicle gesture pattern, triggering a payload event of the payload."
This language is vague and indefinite for at least the following reasons:
Intended Use: The language "using the navigation maneuver identification system to analyze the vehicle navigation data" and "to identify a vehicle gesture pattern that is executed by the unmanned aerial vehicle, the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, and the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the navigation maneuver identification system (i.e. "analyze the vehicle navigation data" and/or "identify a vehicle gesture pattern") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method of controlling operation of a payload on an unmanned aerial vehicle comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle;
using the navigation maneuver identification system [intended to analyze the vehicle navigation data [intended to identify a vehicle gesture pattern that is executed by the unmanned aerial vehicle, the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, and the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time]]; and
when the navigation maneuver identification system identifies the vehicle gesture pattern, triggering a payload event of the payload."
Claims 8-11 are further rejected as depending on this claim.

Claim 9 recites: "The method of claim 8, wherein the image capture parameter comprises an image capture interval, an image capture overlap percentage, an image capture exposure, or an image capture focal point."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 8, wherein the image capture parameter comprises an image capture value 

Claim 12 recites: "A method of controlling operation of a camera on an unmanned aerial vehicle comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle;
using the navigation maneuver identification system to analyze the vehicle navigation data to identify a first vehicle gesture pattern that is executed by the unmanned aerial vehicle, the first vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time; and
when the navigation maneuver identification system identifies the first vehicle gesture pattern, triggering a first change in operation of the camera."
This language is vague and indefinite for at least the same reasons discussed in the rejection of claim 7 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method of controlling operation of a camera on an unmanned aerial vehicle comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle;
using the navigation maneuver identification system [intended to analyze the vehicle navigation data [intended to identify a first vehicle gesture pattern that is executed by the unmanned aerial vehicle, the first vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time]]; and
when the navigation maneuver identification system identifies the first vehicle gesture pattern, triggering a first change in operation of the camera."
Claims 13-17 are further rejected as depending on this claim.

Claim 13 recites: "The method of claim 12, wherein the first change in operation of the camera comprises:
turning the camera on, turning the camera off, the camera starts to take photographs, the camera stops taking photographs, a change in an image capture interval of the camera, a change in an image capture overlap percentage of the camera, a change in an image capture exposure of the camera, or a change in an image capture focal point of the camera."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 4 and 9 above. Moreover, this language is further rejected for at least the following reasons:
Inconsistent Terms/Tense: The language of the claim uses inconsistent and vague claim elements/tense, such that the nature and scope of the claimed "first change in operation of the camera" is unclear (i.e. it is unclear whether the claim requires specific performance of e.g., turning the camera on/off, the camera starting/stopping the taking of photographs, the camera changing an image capture interval/overlap-percentage/exposure/focal-point)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 12, wherein the first change in operation of the camera comprises:
turning the camera on, turning the camera off, starting to take photographs via the camera, stopping the taking photographs via the camera, or changing an image capture value 

Claim 16 recites: "The method of claim 12, further comprising using the navigation maneuver identification system to analyze the vehicle navigation data to identify a second vehicle gesture pattern that is executed by the unmanned aerial vehicle;
the second vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time;
wherein the second vehicle gesture pattern occurs after the first vehicle gesture pattern; and
when the navigation maneuver identification system identifies the second vehicle gesture pattern, triggering a second change in operation of the camera."
This language is vague and indefinite for at least the same reasons discussed in the rejection of claims 7 and 12 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 12, further comprising using the navigation maneuver identification system [intended to analyze the vehicle navigation data [intended to identify a second vehicle gesture pattern that is executed by the unmanned aerial vehicle]];
the second vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time;
wherein the second vehicle gesture pattern occurs after the first vehicle gesture pattern; and
when the navigation maneuver identification system identifies the second vehicle gesture pattern, triggering a second change in operation of the camera."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richman (US 9,609,288) in view of Mercer (US 9,309,004).

Regarding claim 1, Richman discloses an unmanned aerial vehicle gesture recognition device (see e.g. at least Abstract, Fig. 2, 9, and related text) comprising:
a navigation sensor on an unmanned aerial vehicle (e.g. at least Inertial Navigation System (INS), Inertial Measurement Unit (IMU), visual odometry system, GPS, GNSS receivers, gyroscopes, accelerometers, temperature sensors, pressure sensors, magnetometer, hydrometer, see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text), the navigation sensor including an inertial measurement unit that generates vehicle navigation data as the unmanned aerial vehicle is in flight (e.g. at least position, attitude information, id.) and the unmanned aerial vehicle includes a payload (e.g. at least camera 949, see e.g. at least Fig. 9, and related text);
a navigation maneuver identification system configured to:
receive the vehicle navigation data from the inertial measurement unit (see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text);
select a data subset of the vehicle navigation data (e.g. at least INS/IMU data, id.; see also e.g. at least 12:63-13:18, 34:47-57, Fig. 3, and related text);
identify a vehicle gesture pattern associated with the data subset (id.), wherein the vehicle gesture pattern occurs as the unmanned aerial vehicle is in flight (id.), and the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle (id., wherein the flight pattern includes changing the UAV's attitude, velocity, altitude, and/or airspeed); and
generate a signal [that is intended to be used to trigger a payload event of the payload when the vehicle gesture pattern is identified] (see e.g. at least 6:32-7:2, 15:15-21, 20:46-51, Fig. 1A, 5-6, 8, and related text, while traversing the flight pattern, and upon reaching a threshold distance from a point of interest, activating camera to capture digital images starting from the threshold distance; see also e.g. at least 12:62-13:18, while traversing the flight pattern, determining a field of view of the camera, controlling movement of the camera, and removing and/or blurring portions of captured images outside of a property boundary geofence).
Additionally, Mercer teaches limitations not expressly disclosed by Richman including namely: that [a vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle (see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text), where the] yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time (id., identifying when the yaw rate (i.e. change in yaw over time) exceeds a minimum trigger threshold value).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the teaching of Richman by configuring that [the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, where the] yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time as taught by Clark in order to accurately discern vehicle motion by distinguishing between an actual turn and momentary heading deviations and initiate further vehicle functions/modes (Mercer: 20:13-21:9).

Regarding claim 2, Modified Richman teaches that the payload comprises an image capture device (Richman: e.g. at least camera 949, see e.g. at least Fig. 9, and related text), and the payload event comprises causing the image capture device to adjust an image capture parameter (Richman: see e.g. at least 6:32-7:2, 15:15-21, 20:46-51, Fig. 1A, 5-6, 8, and related text, while traversing the flight pattern, and upon reaching a threshold distance from a point of interest, activating camera to capture digital images starting from the threshold distance; see also e.g. at least 12:62-13:18, while traversing the flight pattern, determining a field of view of the camera, controlling movement of the camera, and removing and/or blurring portions of captured images outside of a property boundary geofence).

Regarding claim 3, Modified Richman teaches that the payload comprises a radio frequency energy detection device (Richman: e.g. at least radio transceiver 959, RF sensors, radiometers, radioaltimeter, see e.g. at least 4:57-5:3, 16:63-17:14, 36:19-27, Fig. 9 and related text), and the payload event comprises causing the radio frequency energy detection device to capture a plurality of radio frequency measurements (Richman: id.).

Regarding claim 4, Modified Richman teaches that the image capture parameter comprises an image capture value (Richman: see e.g. at least 7:28-31, 11:13-17, 13:66-14:3).

Regarding claim 5, Modified Richman teaches that the vehicle gesture pattern further includes a change in roll or a change in pitch of the unmanned aerial vehicle that occurs within a period of time and exceeds a minimum magnitude (Mercer: see e.g. at least 9:66-10:4).

Regarding claim 6, Modified Richman teaches that the vehicle gesture pattern occurs separate from a flight path of the unmanned aerial vehicle (Richman: see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text; Mercer: see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text).

Regarding claim 7, Richman discloses a method of controlling operation of a payload on an unmanned aerial vehicle (see e.g. at least Abstract, Fig. 3-8, and related text) comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle (see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text);
using the navigation maneuver identification system [intended to analyze the vehicle navigation data (id., using the UAV's INS/IMU data to interpret the motion and flight pattern of the UAV, including geo-spatial location, attitude, altitude, velocity, direction, pitch, roll, yaw, and/or airspeed) [intended to identify a first vehicle gesture pattern that is executed by the unmanned aerial vehicle (id.), the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle (id., wherein the flight pattern includes changing the UAV's attitude, velocity, altitude, and/or airspeed), and the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time]]; and
when the navigation maneuver identification system identifies the vehicle gesture pattern (id.), triggering a payload event of the payload (see e.g. at least 6:32-7:2, 15:15-21, 20:46-51, Fig. 1A, 5-6, 8, and related text, while traversing the flight pattern, and upon reaching a threshold distance from a point of interest, activating camera to capture digital images starting from the threshold distance; see also e.g. at least 12:62-13:18, while traversing the flight pattern, determining a field of view of the camera, controlling movement of the camera, and removing and/or blurring portions of captured images outside of a property boundary geofence).
Additionally, Mercer teaches limitations not expressly disclosed by Richman including namely: that [a vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle (see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text), and] the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time (id., identifying when the yaw rate (i.e. change in yaw over time) exceeds a minimum trigger threshold value).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the teaching of Richman by configuring that [the vehicle gesture pattern includes a yaw axis rotation of the unmanned aerial vehicle, and] the yaw axis rotation occurs within a period of time and exceeds a minimum magnitude within the period of time as taught by Clark in order to accurately discern vehicle motion by distinguishing between an actual turn and momentary heading deviations and initiate further vehicle functions/modes (Mercer: 20:13-21:9).

Regarding claim 8, Modified Richman teaches that the payload comprises an image capture device (Richman: e.g. at least camera 949, see e.g. at least Fig. 9, and related text), and the payload event comprises adjusting an image capture parameter of the image capture device (Richman: see e.g. at least 6:32-7:2, 15:15-21, 20:46-51, Fig. 1A, 5-6, 8, and related text, while traversing the flight pattern, and upon reaching a threshold distance from a point of interest, activating camera to capture digital images starting from the threshold distance; see also e.g. at least 12:62-13:18, while traversing the flight pattern, determining a field of view of the camera, controlling movement of the camera, and removing and/or blurring portions of captured images outside of a property boundary geofence).

Regarding claim 9, Modified Richman teaches that the image capture parameter comprises an image capture value (Richman: see e.g. at least 7:28-31, 11:13-17, 13:66-14:3).

Regarding claim 10, Modified Richman teaches that the vehicle gesture pattern further includes a change in roll or a change in pitch of the unmanned aerial vehicle that occurs within a period of time and exceeds a minimum magnitude (Mercer: see e.g. at least 9:66-10:4).

Regarding claim 11, Modified Richman teaches that the vehicle gesture pattern occurs separate from a flight path of the unmanned aerial vehicle (Richman: see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text; Mercer: see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text).

Regarding claim 12, Richman discloses a method of controlling operation of a camera on an unmanned aerial vehicle (see e.g. at least Abstract, Fig. 3-8, and related text) comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle (see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text);
using the navigation maneuver identification system [intended to analyze the vehicle navigation data (id., using the UAV's INS/IMU data to interpret the motion and flight pattern of the UAV, including geo-spatial location, attitude, altitude, velocity, direction, pitch, roll, yaw, and/or airspeed) [intended to identify a first vehicle gesture pattern that is executed by the unmanned aerial vehicle (id.), the first vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle (id., wherein the flight pattern includes changing the UAV's attitude, velocity, altitude, and/or airspeed), and the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time]]; and
when the navigation maneuver identification system identifies the first vehicle gesture pattern (id.), triggering a first change in operation of the camera (see e.g. at least 6:32-7:2, 15:15-21, 20:46-51, Fig. 1A, 5-6, 8, and related text, while traversing the flight pattern, and upon reaching a threshold distance from a point of interest, activating camera to capture digital images starting from the threshold distance; see also e.g. at least 12:62-13:18, while traversing the flight pattern, determining a field of view of the camera, controlling movement of the camera, and removing and/or blurring portions of captured images outside of a property boundary geofence).
Additionally, Mercer teaches limitations not expressly disclosed by Richman including namely: that [a first vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of an unmanned aerial vehicle (see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text) and] the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time (id., identifying when the yaw rate (i.e. change in yaw over time) exceeds a minimum trigger threshold value).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the teaching of Richman by configuring that [the first vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and] the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time as taught by Clark in order to accurately discern vehicle motion by distinguishing between an actual turn and momentary heading deviations and initiate further vehicle functions/modes (Mercer: 20:13-21:9).

Regarding claim 13, Modified Richman teaches that the first change in operation of the camera comprises:
turning the camera on, turning the camera off, starting to take photographs via the camera, stopping the taking photographs via the camera, or changing an image capture value of the camera (Richman: see e.g. at least 6:12-20, 7:23-31, 8:26-48, 15:15-21, 16:63-17:14, 26:2-8, 27:14-23).

Regarding claim 14, Modified Richman teaches that the first vehicle gesture pattern includes a yaw axis rotation that is at least 180 degrees (Mercer: see e.g. at least 15:43-49).

Regarding claim 15, Modified Richman teaches that the first vehicle gesture pattern includes a combination of a change in yaw rotation together with a change in roll or a change in pitch (Mercer: see e.g. at least 9:66-10:4, 20:13-21:9, cl. 30-33, Fig. 11-12, and related text).

Regarding claim 16, Modified Richman teaches using the navigation maneuver identification system [intended to analyze the vehicle navigation data (Richman: see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text) [intended to identify a second vehicle gesture pattern that is executed by the unmanned aerial vehicle (Richman: id., see also e.g. at least 6:43-7:2, 12:62-13:18, 15:31-56)]];
the second vehicle gesture pattern includes one or more of a change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle (Richman: id.), and the change in yaw, roll, pitch or acceleration occurs within a period of time and exceeds a minimum magnitude within the period of time (Mercer: see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text);
wherein the second vehicle gesture pattern occurs after the first vehicle gesture pattern (Richman: id.); and
when the navigation maneuver identification system identifies the second vehicle gesture pattern (Richman: id.), triggering a second change in operation of the camera (Richman: see e.g. at least 6:32-7:2, 15:15-21, 20:46-51, Fig. 1A, 5-6, 8, and related text).

Regarding claim 17 Modified Richman teaches that the first vehicle gesture pattern occurs separate from a flight path of the unmanned aerial vehicle (Richman: see e.g. at least 16:23-29, 34:17-38, Fig. 9-10B, and related text; Mercer: see e.g. at least 20:13-21:9, cl. 30-33, Fig. 11-12, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662